DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  Applicant needs to update the specification to include reference to the parent application along with its patent number.  
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  In claim 11, line 1, the term “th” should be – the –.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4 it is unclear as to the types of materials that may be used as micro particles.  The specification provides no guidance as to the types of micro particle materials that may be used as dispersants.
In claim 11 it is unclear as to the types of materials that may be used as micro particles.  The specification provides no guidance as to the types of micro particle materials that may be used as dispersants.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DERWENT-ACC-NO: 1974-12660V (abstract of Japanese Patent Specification No. JP 74-004043 B).
2/g obtained by calcining Mg (OH)2 at 650 - 1100 O C, a 0.3 - 12 wt.% dispersion stabiliser (preferably sorbitan monooleate) and a mineral oil.
The instant claims are met by the reference.
As for claim 8, the calcined MgO meets the calcined MgO component and the mineral oil meets the non-aqueous liquid.  The Examiner notes, with regard to “a liquid anti-shrinkage additive”, as the reference discloses each of the components of which the additive is composed, and, therefore, without any additional requirements claimed with respect thereto, anticipates the additive as claimed.  That is, the material is capable of being used as a liquid anti-shrinkage additive absent evidence showing otherwise.
As for claim 9, the mineral oil is a hydrocarbon liquid.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodson (US Patent No. 6,783,799 B1).
The reference teaches, in column 9, lines 12-19, a mixture of calcined MgO and dolomite in combination with liquid phosphoric acid.
The instant claim is met by the reference.
As for claim 8, the calcined MgO meets the calcined MgO component and the liquid phosphoric acid meets the non-aqueous liquid.  The Examiner notes, with regard to “a liquid anti-shrinkage additive”, as the reference discloses each of the components of which the additive is composed, and, therefore, without any additional requirements claimed with .

Claim 8 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Specification No. JP 02-188510 A.
The reference teaches, in Table 1, examples 1-7 and 9-11, various compositions comprising tetracalcium phosphate, calcined magnesium oxide and liquid material comprising linoleic acid, linolenic acid or oleic acid.
The instant claim is met by the reference.
As for claim 8, the calcined MgO meets the calcined MgO component and the liquid material which is linoleic acid, linolenic acid or oleic acid meets the non-aqueous liquid.  The Examiner notes, with regard to “a liquid anti-shrinkage additive”, as the reference discloses each of the components of which the additive is composed, and, therefore, without any additional requirements claimed with respect thereto, anticipates the additive as claimed.  That is, the material is capable of being used as a liquid anti-shrinkage additive absent evidence showing otherwise.

Claim 8 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 103011655A.
The reference teaches, in claim 1, a concrete composite expansion agent comprising 
 Lightly burned magnesium oxide 30-50%; 
Calcium oxide 8 ～ 30%; 8 ～ 30%; 
～ 60%; 
Industrial stearic acid 0.1-0.3%.
The instant claim is met by the reference.
As for claim 8, the calcined MgO meets the calcined MgO component and the stearic acid meets the non-aqueous liquid.  The Examiner notes, with regard to “a liquid anti-shrinkage additive”, as the reference discloses each of the components of which the additive is composed, and, therefore, without any additional requirements claimed with respect thereto, anticipates the additive as claimed.  That is, the material is capable of being used as a liquid anti-shrinkage additive absent evidence showing otherwise.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagle et al (US Patent No. 4,943,301 A).
The reference teaches, in Example 1, a composition comprising light burned MgO and methanol.
The instant claim is met by the reference.
As for claim 8, the light burned MgO meets the calcined MgO component and the methanol meets the non-aqueous liquid.  The Examiner notes, with regard to “a liquid anti-shrinkage additive”, as the reference discloses each of the components of which the additive is composed, and, therefore, without any additional requirements claimed with respect thereto, anticipates the additive as claimed.  That is, the material is capable of being used as a liquid anti-shrinkage additive absent evidence showing otherwise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DERWENT-ACC-NO: 1974-12660V (abstract of Japanese Patent Specification No. JP 74-004043 B).
The reference was discussed previously above.
The instant claim is obvious over the reference.
As for claim 13, the reference teaches 0.3 - 12 wt.% dispersion stabiliser (preferably sorbitan monooleate) which meets the emulsifying additive.  As for the amount, the amount overlaps the claimed range of amounts and in the case where the claimed ranges "overlap or lieinside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
Accordingly the claim is obvious over the reference.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goodson (US Patent No. 6,783,799 B1).
The reference was discussed previously, above.  Further the reference teaches, in column 8, lines 39+, a phosphate cement composition comprised of an aqueous portion and a non-aqueous portion.  The non-aqueous portion consists of an acid component, a base component and additives (mostly dispersants and retarders).  The base component comprising calcined MgO and the acid component includes equal amounts of mono potassium phosphate, and mono magnesium phosphate and mono calcium phosphate.  Column 8, lines 12-19 teaches that the high calcined MgO can be replaced with low calcined dolomite an, MgO or CaO as the base increases coating strength and reactivity.  Alternatively a mixture of calcined MgO and dolomite may be used with liquid phosphoric acid or phosphate salts.  
The instant claims are obvious over the reference.
As for claim 10, the reference teaches that a mixture of MgO and dolomite may be used with liquid phosphoric acid or phosphate salts and that the non-aqueous portion also comprises dispersants and retarders, the addition of a dispersant is obvious and thus a composition comprising calcined MgO, dolomite, liquid phosphoric acid and a dispersant is suggested.
As for claim 11, it would have been obvious to utilize any type of dispersant normally used in cement compositions without producing any unexpected results absent evidence showing otherwise.
Accordingly the claims are obvious over the reference.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 2016-067984 A.
The reference teaches, in the abstract, and the claims, an insolubiizing agent comprising an acid or salt thereof, a magnesium oxide containing substance and a temperature control agent.  The acid or salt thereof comprises one or more selected from the group consisting of sulfate, sulfuric acid, hydrochloric acid and acetic acid.  The magnesium oxide-containing substance contains light-burned magnesia or a partial hydrate thereof.
The instant claim is obvious over the reference.
As for claim 8, the magnesium oxide containing substance which may be a light burned magnesia meets the calcined MgO. The acid which may be sulfuric acid, hydrochloric acid or acetic acid meets the non-aqueous liquid component. The Examiner notes, with regard to “a liquid anti-shrinkage additive”, as the reference discloses each of the components of which the additive is composed, and, therefore, without any additional requirements claimed with respect thereto, renders obvious the additive as claimed.  That is, the material is capable of being used as a liquid anti-shrinkage additive absent evidence showing otherwise.

Allowable Subject Matter
Claims 1-3, 5-7 and 14-20 are allowed.
Claim 4 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach or render obvious the limitations set forth in these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg                                                                                                                                                                                          June 1, 2021